Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 53-59, 62-68 and 70 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a method for in-situ passivating and sulphiding a hydrotreating catalyst at the claimed temperature. The cited prior art in the previous rejection does not teach the claimed temperature or both treatment steps in-situ. 
Applicant overcome the previous rejection in the arguments. The prior art section of 2014/0042057 cite several pieces of art and known processes (0009-0019) but these steps would not have been obvious to combine. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732